                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

KIMBERLY B. WILSON,                                 )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )       No. 3:16-CV-95-HBG
                                                    )
ANDREW M. SAUL,1                                    )
Acting Commissioner of Social Security,             )
                                                    )
               Defendant.                           )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), the Rules of this Court,

and the consent of the parties [Doc. 16]. Now before the Court is the Plaintiff’s Motion for

Attorney Fees Pursuant to 42 U.S.C. § 406(b) [Doc. 28]. Plaintiff requests that the Court enter an

Order awarding $14,609.50 in attorney’s fees under 42 U.S.C. § 406(b).

I.     BACKGROUND

       On June 21, 2016, the Plaintiff filed a Motion for Judgment on the Pleadings and

Memorandum in Support [Docs. 17 & 18], and on July 28, 2016, the Commissioner filed a competing

Motion for Summary Judgment and Memorandum in Support [Docs. 19 & 20]. The Court entered a

Memorandum Opinion [Doc. 21] on June 27, 2017, granting in part the Plaintiff’s motion and

denying the Commissioner’s motion. Specifically, the Court ordered that the case be remanded to

the Administrative Law Judge to reconsider certain medical opinions pursuant to 20 C.F.R. §

404.1527(c).



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
        On July 5, 2017, Plaintiff filed a Motion for Attorney’s Fees Under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d) [Doc. 23]. After the Commissioner responded that she

did not oppose Plaintiff’s motion [Doc. 26], the Court entered an Order on July 25, 2017, granting

Plaintiff $1,812.50 in attorney's fees and $20.88 in expenses pursuant to the EAJA, 28 U.S.C. §

2412(d) [Doc. 27]. The instant motion before the Court seeks an additional award of attorney’s

fees pursuant to 42 U.S.C. § 406(b). [Doc. 28].

II.     POSITIONS OF THE PARTIES

        Plaintiff’s counsel requests approval to charge attorney’s fees pursuant to 42 U.S.C. §

406(b) based on his contingency fee agreement with the Plaintiff. [Doc. 28]. Counsel asserts that

Plaintiff was awarded past-due benefits, of which $24,609.50 was withheld for payment of fees

associated with the award, and that Plaintiff contracted with counsel to pay twenty-five percent of

the remainder of past-due benefits, which equals $14,609.50 in attorney’s fees. [Doc. 30 p. 3–4].

Counsel further explains that Plaintiff was previously awarded an attorney’s fee of $1,812.50 under

the EAJA, and if the Court awarded an attorney’s fee under 42 U.S.C. § 406(b), then the EAJA

fee would be refunded to Plaintiff. [Doc. 28 p. 1–2]. Counsel submits that this amount is

reasonable and should be upheld pursuant to Gisbrecht v. Barhhart, 535 U.S. 789 (2002). [Doc.

30 p. 2].

        The Commissioner subsequently filed a Response [Doc. 33] stating that he does not oppose

payment of an attorney’s fee in the amount of $10,875.00 and that Plaintiff’s counsel has agreed

to accept this amount as full compensation.

III.    ANALYSIS

        Section 406(b) permits courts to award “a reasonable [attorneys’] fee . . . not in excess of

25 percent,” payable “out of . . . [the claimant’s] past-due benefits” when a claimant secures a
                                                  2
favorable judgment. 42 U.S.C. § 406(b)(1)(A). Accordingly, three conditions must be met

before 406(b) fees will be awarded:

               1. The Court must have rendered a judgment favorable to the Plaintiff;

               2. The Plaintiff must have been represented by counsel; and

               3. The Court must find that the fee is reasonable and not in excess

               of twenty-five (25) percent of the total past-due benefits to which

               Plaintiff is entitled.

See id. The Court will address each condition in turn.

       A.      Favorable Judgment

       In this case, the Plaintiff obtained a “sentence four” remand, which, for purposes of section

406(b), may be considered a “favorable judgment.” Bergen v. Comm’r of Soc. Sec., 454 F.3d

1273, 1277 (11th Cir. 2006). Thus, the Court finds that the first condition for granting attorney’s

fees under section 406(b) has been met.

       B.      Representation by Counsel

       In support of the motion for attorney’s fees, Plaintiff’s counsel attached a signed agreement

between counsel and the Plaintiff, which provides for a contingent fee in the amount of twenty-

five percent of the past-due benefits received by the Plaintiff as payment for counsel’s

representation. [Doc. 29 p. 4–5]. Accordingly, the Court finds that the Plaintiff was represented

by counsel for this claim.

       C.      Reasonableness of Fee Amount

       Counsel for Plaintiff submits that a fee request of twenty-five percent of the past-due

benefits awarded to the Plaintiff is reasonable because the twenty-five percent cap has been upheld

by case law, is consistent with the agreement between counsel and the Plaintiff, and the amount
                                                3
requested is reasonable. [Doc. 30 p. 2–4]. The Commissioner responds [Doc. 33] that Plaintiff’s

counsel has agreed to accept $10,875.00 as full compensation for all services rendered in this case.

       However, the Court must still independently determine whether the requested fee is

reasonable. Gisbrecht, 535 U.S. at 807. The Court of Appeals for the Sixth Circuit has held that

“if the agreement states that the attorney will be paid twenty-five percent of the benefits awarded,

it should be given the weight ordinarily accorded a rebuttable presumption.” Rodriquez v. Bowen,

865 F.2d 739, 746 (6th Cir. 1989). The presumption may be overcome by a showing that “1) the

attorney engaged in improper conduct or was ineffective, or 2) the attorney would enjoy an

undeserved windfall due to the client’s large back pay award or the attorney’s relatively minimal

effort.” Hayes v. Sec’y of Health & Human Servs., 923 F.2d 418, 419 (6th Cir. 1990) (citing

Rodriquez, 865 F.2d at 746). If neither circumstance applies, “an agreement for a [twenty-five

percent] fee . . . is presumed reasonable.” Id. at 421.

       Here, the Commissioner has not alleged, and the Court is not aware of, any improper

conduct, delay, or ineffective representation on the part of Plaintiff’s counsel. In fact, counsel was

able to achieve favorable results as this case was remanded to the Commissioner and an award of

benefits was ultimately granted to the Plaintiff. Thus, counsel was effective in his representation

as he was able to achieve a favorable result.

       Turning to whether the requested fee amount would constitute an underserved windfall, the

Sixth Circuit Court of Appeals “provides a floor” for determining the reasonableness of requested

406(b) fees. Hayes, 923 F.2d at 422. Where the amount requested divided by the numbers of

hours expended is less than twice the standard rate for such work in the relevant market, the

requested fee is per se reasonable. Id. The Sixth Circuit continued,

               If the calculated hourly rate is above this floor, then the court may
                                                  4
               consider arguments designed to rebut the presumed reasonableness
               of the attorney’s fee. Such arguments may include, without
               limitation, a consideration of what proportion of the hours worked
               constituted attorney time as opposed to clerical or paralegal time and
               the degree of difficulty of the case. Factors such as these should
               inform the district court’s determination of whether the attorney
               would “enjoy a windfall because of . . . minimal effort expended.”

Id. (quoting Rodriquez, 865 F.2d at 746.).

       As noted, Plaintiff’s counsel has agreed to accept a payment of $10,875.00 for a fee award

in the present case. The Social Security Administration has withheld $24,609.50 of past-due

benefits, of which $10,000.00 was already awarded by the ALJ for representation before the Social

Security Administration. The Court considers the factors set forth in Hayes, the affidavits and

itemized bill set forth by Plaintiff, the lack of opposition from the Commissioner, and the nature

and complexity of the case, and finds the contingency fee award in the amount of $10,875.00 is

reasonable. Moreover, the Court is mindful of the nature of contingency fee contracts and the risk

absorbed by attorneys in these matters. See Royzer v. Sec’y of Health & Human Servs., 900 F.2d

981, 982 (6th Cir. 1990) (in considering contingency agreements, “we cannot ignore the fact that

the attorney will not prevail every time . . . Contingent fees generally overcompensate in some

cases and undercompensate in others. It is the nature of the beast.”). Accordingly, the Court finds

that an attorney’s fee in the amount of $10,875.00 does not represent a windfall.

       As a final matter, the Court notes that when attorney’s fees are awarded under both the

EAJA and section 406(b), the attorney is required to refund the smaller of the two fees to the

plaintiff. Gisbrecht, 535 U.S. at 796 (quoting Act. of Aug. 5, 1985, Pub. L. No. 99–80 (HR 2378),

PL 99–80, § 3, 99 Stat. 186). In this case, as previously mentioned, Plaintiff has already obtained

an EAJA award in the amount of $1,812.50. Therefore, counsel will refund to Plaintiff the EAJA

fee award, as it is the smaller of the two types of awards.
                                                  5
IV.    CONCLUSION

       Based upon the foregoing, Plaintiff’s Motion for Approval of 406(b) Attorney Fees [Doc.

28] is GRANTED IN PART, and Plaintiff’s Motion to Expedite Decision [Doc. 34] is DENIED

AS MOOT. It is ORDERED that attorney’s fees in the amount of $10,875.00 be payable to

Plaintiff’s counsel under 42 U.S.C. 406(b) and that, upon receipt of these fees, Plaintiff’s counsel

shall remit to Plaintiff the $1,812.50 in attorney’s fees previously received from the Commissioner

pursuant to the EAJA and the Court’s prior fee Order [Doc. 27] in this matter.

       IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




                                                 6
